Title: From Thomas Jefferson to United States Congress, 6 February 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            
                            
                            To the Senate &
                        House of Representatives of the
                                US.
                        
                        Since the date of my message of January 17th. a letter of the 26th. of November has been recieved from the Minister
                            Plenipotentiary of the US. at London, covering one from the Secretary for foreign affairs of that government, which, being on the
                            subject of that message, is now transmitted for the information of Congress although nothing forbids the substance of
                            these letters from being communicated without reserve, yet so many ill effects proceed from the publication of
                            correspondences between ministers remaining still in office, that I cannot but recommend that these letters be not
                            permitted to be formally published.
                        
                            Th: Jefferson
                     
                            Feb. 6. 1806.
                        
                    